Opinion
Per Curiam,
This is an appeal by Mary Jaworek from the final decree of the Court of Common Pleas of Erie County dismissing her Complaint in Equity. Her complaint sought to set aside as fraudulent a conveyance of real estate premises known as 2014 Fairmount Parkway, Erie, Pennsylvania. This conveyance was made on June 24, 1957,* by Frank Jaworek and Mabel Tozier Jaworek, his then wife,** to Frank’s three daughters.*** Mary is the widow of Frank Jaworek, she has elected to take against his will and claims the property as part of Frank’s Estate. We find no merit in any of appellant’s contentions.
Decree affirmed; costs to he paid by Mary Jaworek.

 and duly recorded.


In May 1960, Mabel Tozier Jaworek and Prank Jaworek were divorced. On June 18, 1960, Prank Jaworek married the appellant, Mary Lopez. Prank Jaworek died October 8, 1964.


 Loretta Donikowski, Sophie Kilarski and Helen Blaszcyk, appellees herein.